ro TST —

i

po

ti , t

lL ee I

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Det | NOV 2 1.2019

UNITED STATES OF AMERICA

Duco coeer ane nevronen ne aerm

: PRELIMINARY ORDER OF
- Ve. > FORFELTURE/
MONEY JUDGMENT
ALVIN LARACUENTE,
18 Cr. 11 (AUN)
Defendant.

eee ee ee

WHEREAS, on or about January 9, 2018, ALVIN LARACUENTE
(the “defendant”), was charged in a two-count Information, 18 Cr.
11 (AJN) (the “Information”), with conspiracy to commit bank fraud
and bank fraud, in violation of Title 18, United States Code,
Sections 1344, 1349, and 2 (Counts One and Two) ;

WHEREAS, the Information included a forfeiture
allegation as to Counts One and Two of the Information, seeking
forfeiture to the United States, pursuant to Title 18, United
States Code, Section 981(a) (2) (A) and Title 28, United States Code,
Section 2461, of any and all property that constitutes or is
derived from proceeds traceable to the commission of the offenses
charged in Counts One and Two of the Information, including but
not limited to a sum of money in United States currency
representing the amount of proceeds traceable to the commission of
the offenses charged in Counts One and Two of the Information;

WHEREAS, on or about January 9, 2018, the defendant pled

guilty to Counts One and Two of the Information, pursuant to a

 
plea agreement with the Government, wherein the defendant admitted
the forfeiture allegation with respect to Counts One and Two of
the Information and agreed to forfeit, pursuant to Title 18, United
States Code, Section 981(a) (2) (A) and Title 28, United States Code,
Section 2461(c), a sum of money equal to $902,697.93 in United
States currency, representing proceeds traceable to the commission
of the offense charged in Count One of the Information;

WHEREAS, on or about November 20, 2019, the defendant
was sentenced and ordered to forfeit a Money Judgment in the amount
of $902,697.93 in United States currency representing the amount
of proceeds traceable to the offense charged in Counts One and Two
of the Information that the defendant personally obtained;

WHEREAS, at his sentencing, the defendant consented to
the entry of a money judgment in the amount of $902,697.93 in
United States currency representing the amount of proceeds
traceable to the offense charged in Counts One and Two of the
Information that the defendant personally obtained;

WHEREAS, as a result of acts and/or omissions of the
defendant, the proceeds traceable to the offense charged in Counts
One and Two of the Information that the defendant personally
obtained cannot be located upon the exercise of due diligence;

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED

THAT:

 
1. As a result of the offense charged in Count of the
Information, to which the defendant pled guilty, a money judgment
in the amount of $902,697.93 in United States currency (the “Money
Judgment”), representing the amount. of proceeds traceable to the
offense charged in Counts One and Two of the Information that the
defendant personally obtained, shall be entered against the
defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Preliminary Order of Forfeiture/Money
Judgment is final as to the defendant, ALVIN LARACUENTE, and shall
be deemed part of the sentence of the defendant, and shall be
included in the judgment of conviction therewith.

3. All payments on the outstanding Money Judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance to the “United States Marshals Service”,
and delivered by mail to the United States Attorney's Office,
Southern District of New York, Attn: Money Laundering and Asset
Forfeiture Unit, One St. Andrew’s Plaza, New York, New York 10007
and shall indicate the defendant's name and case number.

4. The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such

forfeited property.

 
5. Pursuant to 21 U.S.C. § 853(p), the United States
is authorized to seek forfeiture of substitute assets of the
defendant up to the uncollected amount of the Money Judgment.

6. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney's Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Preliminary Order of Forfeiture/Money Judgment, and to amend it as
necessary, pursuant to Rule 32.2 of the Federal Rules of Criminal
Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Preliminary Order of Forfeiture/Money
Judgment to Assistant United States Attorney Alexander Z. Wilson,
Co-Chief of the Money Laundering and Transnational Criminal
Enterprises Unit, United States Attorney’s Office, One St.
Andrew’s Plaza, New York, New York 10007.

Dated: New York, New York
November Q@, 2019

 

  

“TED STATES DISTRICT JUDGE

 
